DETAILED ACTION
	This rejection is in response to application filed on 01/13/2020.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in the following:
Claims 1 and 18 recite “inputting the descriptive textual data into a first encoder, the first encoder trained to output;… receiving, as output from the first encoder, the vector of item scores; inputting the vector of item scores into a second encoder, the second encoder trained to output, for each value of the vector of item scores, a vector of human characteristic scores,…”
Claim 15 recites “a text encoder configured to: receive, over a network, descriptive textual data…; an affinity encoder configured to: receive, as output from the text encoder”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting sufficient structure to perform the recited functions of the first encoder and the second encoder recited in independent claims 1 and 18 and the text encoder and affinity encoder recited in claim 15 which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1 and 18 recite “inputting the descriptive textual data into a first encoder, the first encoder trained to output;… receiving, as output from the first encoder, the vector of item scores; inputting the vector of item scores into a second encoder, the second encoder trained to output, for each value of the vector of item scores, a vector of human characteristic scores,…”
Claim 15 recites “a text encoder configured to: receive, over a network, descriptive textual data…; an affinity encoder configured to: receive, as output from the text encoder.”
However, the specification fails to disclose the structure of the encoder. It is unclear how data can be inputted, outputted, and received by an encoder. What is an encoder? What is the structure of an encoder? Appropriate correction or clarification is required. All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, all independent claims 1, 15, and 18 recite  a first and second encoder performing functions (e.g. inputting, outputting, receiving…) whereas the written description fails to discloses the corresponding structure of these encoders. What is an encoder? What is the structure of an encoder? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction or clarification is required. All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-14 are directed to a method, claims 15-17 are directed to a system, and claims 18-20 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations.
Regarding representative independent claim 1, the claim sets forth a method for item recommendations, in the following limitations:
 receiving, …, descriptive textual data from an entry…; 
inputting the descriptive textual data into a first encoder, the first encoder trained to output, based on the descriptive textual data, a vector of item scores, each value of the vector of item scores being representative of a degree that the descriptive textual data corresponds to a given one of a plurality of candidate items; 
receiving, as output from the first encoder, the vector of item scores;
 inputting the vector of item scores into a second encoder, the second encoder trained to output, for each value of the vector of item scores, a vector of human characteristic scores, each value of the vector of human characteristic scores being representative of a degree that the candidate item corresponding to the value of the vector of item scores corresponds to a human characteristic; 
generating a feature representation of a candidate item of the plurality of candidate items and human preferences for the candidate item; and 
outputting, …, a recommendation based on the feature representation.
The above-recited limitations set forth an arrangement to recommend items based on using text data to calculate vector scores for items and human characteristics in order to recommend items.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving item recommendations of candidate items based on vector scores. This arrangement amounts to mathematical concepts regarding inputting text data into encoders to calculate vector scores which are used to recommend items.  Such concepts have been considered ineligible certain methods of organizing human activity and mathematical concepts by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving, over a network, descriptive textual data from of an entry of a source database; and outputting, over the network to a client device, a recommendation based on the feature representation. (1, 15, 18);
storing, in a remote server, the inventory representation and the customer representation (7);
 receiving, over the network, a second set of descriptive textual data from an entry of a second source database (9, 16, 19);
A non-transitory computer readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (18).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving, over a network, descriptive textual data from of an entry of a source database; and outputting, over the network to a client device, a recommendation based on the feature representation. (1, 15, 18);
storing, in a remote server, the inventory representation and the customer representation (7);
 receiving, over the network, a second set of descriptive textual data from an entry of a second source database (9, 16, 19);
A non-transitory computer readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (18).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al. (US Pub. No. 20190362220 A1, hereinafter “Yap”).

Regarding claims 1, 15, and 18 
A method for encoding descriptive textual data, the method comprising: 
receiving, over a network, descriptive textual data from an entry of a source database; inputting the descriptive textual data into a first encoder, the first encoder trained to output, based on the descriptive textual data, a vector of item scores, each value of the vector of item scores being representative of a degree that the descriptive textual data corresponds to a given one of a plurality of candidate items; receiving, as output from the first encoder, the vector of item scores; (Yap, [0024]:   encodes these items into a continuous vector, and uses the vector to predict the next item that the user is recommended to view and items viewed by the user are fed into long short-term memory network and models are trained; [0029]: the attention layer automatically calculates the weighted combination of the vectors; [0031]:  input of user and item identifier each encoded as vector; [0034]: the user profile 202 provides a list of user attributes for a particular user (e.g., based on a user-specific identifier), and the item profile 204 provides a list of item attributes for a particular item (e.g., based on an item-specific identifier; [0015-0016]: network; [0071]:  receive data from memory); 
inputting the vector of item scores into a second encoder, the second encoder trained to output, for each value of the vector of item scores, a vector of human characteristic scores, each value of the vector of human characteristic scores being representative of a degree that the candidate item corresponding to the value of the vector of item scores corresponds to a human characteristic (Yap, [0019]: provides a user latent vector, and an item latent vector, respectively, that are combined and processed to provide a score that represents a relevance of the particular item to the user 110; [0026]: the attention-based NCF model of the present disclosure incorporates user and item metadata (e.g., user attributes and item attributes) during training and inference. This induces a similar vector space representation for similar users (items); [0031]: final output of NCF layers is a prediction score that estimates the compatibility between the given user and item; [0034]: provides a list of user attributes for a particular user (e.g., based on a user-specific identifier), and the item profile 204 provides a list of item attributes for a particular item (e.g., based on an item-specific identifier). In some implementations, the index lookup 205 is performed to provide respective values for each attribute resulting in the user vector 206, and the item vector 208, respectively. As described in further detail herein, the user vector 206, and the item vector 208 are processed through the attribute embedding lookup 210, and attention layer 212 to provide the user latent vector 214, and the item layer vector 216, respectively. The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222; [0041]: when recommending content to a user, a user's topic of interest and age can be more indicative of the content that we should recommend and model learns these weights during training); 
generating a feature representation of a candidate item of the plurality of candidate items and human preferences for the candidate item; and outputting, over the network to a client device, a recommendation based on the feature representation (Yap, [0024]:  generate recommendations for products; [0041]: recommending content to a user based on a user's topic of interest and age; [0067]: The top X items are displayed to the user; [0072]: , the features can be implemented on a computer having a display device; [0035]: constructs a user vector representation and an item vector representation; [0022]: Given some metadata about a user or item (e.g., user or item attributes), a feature vector representing a single user or item can be constructed; [0026]: The attention layer performs respective weighted combinations to obtain a user representation, and an item representation; [0029]: The user vector, and the item vector are input into multiple fully connected feed forward layers before the final output layer predicts a single scalar value as the compatibility score between the user and the item; [0052]: the full set of items is used as candidates for recommendation during testing where each model calculates compatibility score of all items). 

 
Regarding claim 2 
Yap discloses the method of claim 1, further comprising, generating a plurality of feature representations for each respective candidate item of the plurality of candidate items and human preferences for the respective candidate item Yap, [0024]:  generate recommendations for products; [0041]: recommending content to a user based on a user's topic of interest and age; [0067]: The top X items are displayed to the user; [0072]: , the features can be implemented on a computer having a display device; [0035]: constructs a user vector representation and an item vector representation; [0022]: Given some metadata about a user or item (e.g., user or item attributes), a feature vector representing a single user or item can be constructed; [0026]: The attention layer performs respective weighted combinations to obtain a user representation, and an item representation; [0029]: The user vector, and the item vector are input into multiple fully connected feed forward layers before the final output layer predicts a single scalar value as the compatibility score between the user and the item; [0052]: the full set of items is used as candidates for recommendation during testing where each model calculates compatibility score of all items).

  
Regarding claim 3 
Yap discloses the method of claim 1, further comprising: for a first value of the vector of item scores, determining a first vector of human characteristic scores; and for a second value of the vector of item scores, determining a second vector of human characteristic scores (Yap,  [0014]:  a plurality of user attributes, each user attribute having a value assigned thereto, the user vector being representative of a user, determining a user latent vector by processing the user vector; [0034]: provide respective values for each attribute resulting in the user vector 206, and the item vector; [0044]: provide recommendations for a single user, values would be input into the score calculation, where the user latent vector has to be duplicated by I times; [0049]: the user profile table stores multiple attributes about each user (e.g., user identifier, work domain, job position, full time/part time). The values of the user attributes are tokenized, and used as input to each evaluated model; [0041]: recommending content to a user based on a user's topic of interest and age).

  
Regarding claim 4 
Yap discloses the method of claim 3, wherein generating the feature representation comprises concatenating the first vector of human characteristic scores with the second vector of human characteristic scores (Yap, [0024]:  generate recommendations for products;  [0041]: recommending content to a user based on a user's topic of interest and age; [0066]:  latent vectors are concatenated by the concatenation which extract higher order features, and learn relationships between the user; [0023]:  concatenates both vectors to be input into a multilayer feed forward neural network).

  
Regarding claim 5 
Yap discloses the method of claim 3, wherein each value of the vector of item scores represents a respective feature category of a plurality of feature categories (Yap, [0067]: rank items based on low scores and high scores; [0052]:  top k recommendations based on scores to determine good recommendations; [0046]: after the scores for each user-item pair have been computed, select the highest-scoring items for each user).
  


Regarding claim 6 
Yap discloses the method of claim 5, wherein determining the first vector of human characteristic scores comprises: retrieving, from a database of importance measures, a first importance measure corresponding to the feature category, wherein the first importance measure comprises a first weight for a first human preference corresponding to the feature category;  - 36 -FW Dkt Ref 27915-45353 assigning the first importance measure to a first value of the first vector of human characteristic scores; retrieving, from the database of importance measures, a second importance measure corresponding to the feature category, wherein the second importance measure comprises a second weight for a second human preference corresponding to the feature category; and assigning the second importance measure to a second value of the first vector of human characteristic scores (Yap, [0003]: the one or more items are selected based on respective user-item scores; and the attention layer automatically determines weights to be applied to respective user attributes in the user vector, and item attributes in the item vector; [0026]: An attention layer automatically learns the importance of each user attribute, and each item attribute. The attention layer performs respective weighted combinations to obtain a user representation, and an item representation. In further detail, the attention layer automatically re-weights user/item metadata based on an implicitly learned importance factor; [0027]: The attention-based NCF model also provides a level of traceability of the importance of factors considered when items are recommended; [0041]:  the weights can be used to trace the attributes that the model learns are important; [0041]: recommending content to a user based on a user's topic of interest and age; [0044]: provide recommendations for a single user, values would be input into the score calculation, where the user latent vector has to be duplicated by I times; [0049]: the user profile table stores multiple attributes about each user (e.g., user identifier, work domain, job position, full time/part time). The values of the user attributes are tokenized, and used as input to each evaluated model; [0046]: after the scores for each user-item pair have been computed, a selection algorithm is used to select the highest-scoring items for each user; [0071]:  receive data from memory).


Regarding claim 8 
Yap discloses the method of claim 1, wherein the candidate item is a first candidate item, further comprising: determining that a predicted affinity for the first candidate item is within a range of a predicted affinity for a second candidate item; and determining that the recommendation comprises recommendations for both the first candidate item and the second candidate item (Yap, [0020]: a recommender system can return ranked items to the user; [0022]: similarity measures used to find similar items; [0059]: the weighted average of its attributes will produce an item latent vector that is similar to items with similar attributes that have been seen before. Therefore, the attention-based NCF model is able to provide a relatively good prediction for the new item; [0052]:  the full set of items is used as candidates for recommendation). 

 
Regarding claims 9, 16, and 19 
Yap discloses the method of claim 1, wherein the descriptive textual data is a first set of descriptive textual data and the source database is a first source database, further comprising: receiving, over the network, a second set of descriptive textual data from an entry of a second source database; and determining that the first set of descriptive textual data and the second set of descriptive textual data refer to a single candidate item (Yap,[0035]: An attribute set D is provided, which records the attributes for users and items; [0031]:  input of user and item identifier each encoded as vector; [0029] and [0039]: each user attribute corresponds to a single vector in a user matrix, and each item attribute corresponds to a single vector in an item matrix; [0034]: the user profile 202 provides a list of user attributes for a particular user (e.g., based on a user-specific identifier), and the item profile 204 provides a list of item attributes for a particular item (e.g., based on an item-specific identifier; [0015-0016]: network; [0018]: data store; [0071]:  receive data from memory).
  


Regarding claims 10, 17, and 20 
Yap discloses the method of claim 9, wherein the feature representation is a first feature representation, and wherein determining that the first set of descriptive textual data and the second set of descriptive textual data refer to the single candidate item comprises: calculating a cosine similarity of the first feature representation and a second feature representation; and determining, based on the cosine similarity, a similarity value indicative of a degree of similarity between a first item associated with the first set of descriptive textual data and a second item associated with the second set of descriptive textual data (Yap, [0022]: Several similarity measures (e.g., cosine similarity) can be applied to the vectors to find similar users or items; [0026]: This induces a similar vector space representation for similar users (items). An attention layer automatically learns the importance of each user attribute, and each item attribute. The attention layer performs respective weighted combinations to obtain a user representation, and an item representation;[0003]: select one or more items from the set of items to recommend to the user based on scores; [0040]: a weighted sum over user attributes, and item attributes to respectively represent users, and items with similar attributes have similar vectors; [0035]: An attribute set D is provided, which records the attributes for users and items; [0031]:  input of user and item identifier each encoded as vector; [0029] and [0039]: each user attribute corresponds to a single vector in a user matrix, and each item attribute corresponds to a single vector in an item matrix; [0034]: provides a list of item attributes for a particular item (e.g., based on an item-specific identifier; [0015-0016]: network; [0018]: data store; [0071]:  receive data from memory).
  
Regarding claim 11
Yap discloses the method of claim 1, wherein each entry of the source database corresponds to an inventory item (Yap, [0028]:  recommending any appropriate type of content (e.g., products, goods); [0031]: The input of NCF is a unique identifier assigned to an item (item identifier); [0018]: data store; [0069]: memory).  
	

Regarding claim 12 
Yap discloses the method of claim 11, further comprising: 
determining a feature representation for an inventory category; and comparing each feature representation of a plurality of feature representations to the feature representation for the inventory category, wherein each of the plurality of feature representations correspond to a respective plurality of items in the list of inventory (Yap,  [0019]: the item vector includes one or more item attributes to provide a representation of the respective item; [0022]: a feature vector representing a single item; [0059]:  item latent vectors provided in accordance with the present disclosure can be clustered within the same vector space to show that similar sentences are clustered into the same cluster; [0060]: , K=100 for the number of clusters, and the item attributes (learning course descriptions) are inspected for each cluster showing the top-3; [0024]: generate recommendations for products; [0040]: items with similar attributes to have similar vectors (due to the weighted sum) compared to items with different attributes).


  
Regarding claim 13 
Yap discloses the method of claim 12, further comprising categorizing, based on the comparisons, a set of the plurality of items as belonging to the inventory category (Yap , [0024]: Items (e.g. products) viewed by the user are sorted by chronological order; [0058]:  (item), each attribute is sorted based on its attention weights, in this case, the words in the description of the item, and the top 5 words are provided; [0040]: items with similar attributes to have similar vectors (due to the weighted sum) compared to items with different attributes).  



Regarding claim 14 
Yap discloses the method of claim 12, further comprising ranking, based on the comparisons, a set of the plurality of items as having a respective plurality of similarity values within a range of a similarity value of a target item in the inventory category (Yap, [0052]:  calculates the compatibility score of each item for all items. The scores are used to rank the items; [0046]: select the highest-scoring items for each user; [0040]: items with similar attributes to have similar vectors (due to the weighted sum) compared to items with different attributes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yap as applied to claim 1 above, and further in view of Malhotra et al . (U.S. Pub. No.: 2018/0365715 A1, hereinafter “Malhotra”).
Regarding claim 7 
Yap discloses the method of claim 1, further comprising:
determining, based on the feature representation and the vector of item scores, an inventory representation; determining, based on the feature representation, a customer representation (Yap, [0003]: the one or more items are selected based on respective user-item scores; [0019]: user attributes to provide a representation of the user and the item vector includes one or more item attributes to provide a representation of the respective item where the score represents a relevance of the particular item to the user); 
calculating a dot product of the inventory representation and the customer representation; determining, based on the dot product, a predicted affinity score (Yap, [0035]:  calculate a scalar du m for each user attribute using a dot product with each user attribute);
and storing, in a remote server, the inventory representation and the customer representation (Yap, [0039] and [0049]: to represent users and items floating point numbers as well as attributes of users and items must be stored; [0018]: server and data store).  
Yap does not explicitly disclose: 
determining, based on historical inventory order data, an observed affinity score; 
and minimizing a mean square error between the predicted affinity score and an observed affinity score; 
updating, based on minimizing the mean square error, at least one of the inventory representation or the customer representation.
However, Malhotra teaches that it is known to include:
determining, based on historical inventory order data, an observed affinity score; and minimizing a mean square error between the predicted affinity score and an observed affinity score; updating, based on minimizing the mean square error, at least one of the inventory representation or the customer representation (Malhotra, [0027]:  In order to determine purchase pattern of a customer, the data analytics server 101 collects (302) purchase history of the customer as input; FIG. 6(a), [0033]: ME model has lower mean squared error (MSE) compared to the MSEs of the individual models based on different items a customer purchases weekly; [0034]: if the value is found to be less than that of the reference threshold, then the prediction engine classifies (408) the customer as a non-repeating customer and these values change dynamically; [0037]: ME models used give probabilities of a customer being a repeating customer).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Yap with Malhotra to include the aforementioned limitations since such a modification would be predictable. Specifically, Yap would continue to teach determining inventory representation and customer representation except that historical inventory order data and mean square error is applied to determine scores according to the teachings of Malhotra to predict future purchase behavior of customers. This is a predictable result of the combination. (Malhotra, [0003-0005]).
 

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Divakaran et al. (US Pub. No. 2016/0063692 A1) related to semantics and encoded words cited on the IDS on 05/18/2020 and  non-patent literature related to item recommendations using learned similarity scores as Reference-U on PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684